Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163275(35)(36)                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                     SC: 163275
  v                                                                  COA: 357514
                                                                     Washtenaw CC: 18-000596-FC
  JACOB LANGSTON-PORTER LABELLE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the American Civil Liberties Union of
  Michigan et al. to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  July 19, 2021, is accepted for filing. On further order of the Chief Justice, the motion for
  the temporary admission of out-of-state attorney Roderick M. Hills, Jr., to appear and
  practice in this case under MCR 8.126(A) is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 23, 2021

                                                                               Clerk